Citation Nr: 0801920	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a gunshot wound to the chest, 
involving Muscle Groups XX and XXI.  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
bilateral hearing loss, with a noncompensable initial rating, 
and for tinnitus, with a 10 percent initial rating.  The 
veteran subsequently initiated and perfected appeals of these 
initial rating determinations.  This same rating decision 
also denied him a disability rating in excess of 20 percent 
for residuals of a gunshot wound to the chest.  This issue 
was also perfected for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the veteran's December 2005 VA Form 9 was silent on the 
matter, he subsequently filed an April 2006 written request 
for a hearing before a member of the Board.  He requested 
either a personal hearing before a Veterans Law Judge seated 
at the RO, or a video conference hearing, whichever could be 
scheduled first.  Such a hearing has yet to be afforded him.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a member of the Board 
either via video conference or in person 
at the Indianapolis, Indiana, VA Regional 
Office (RO) in connection with this 
appeal, whichever can be scheduled first.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



